              Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

               v.                                                   Civil No. 19-2391

AARON MATTHEW HEGWALD, a/k/a AARON
HEGWALD AND BRANDI NICOLE ROETS,
a/k/a BRANDI ROETS,

                               Defendants.

                                            COMPLAINT

       COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Christopher Allman, Assistant United States Attorney,

and for its cause of action alleges:

       1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

       2.      Service may be made upon the Defendants in the following manner:

               a.      Defendant Aaron Matthew Hegwald, a/k/a Aaron Hegwald, may be served

                       by delivering a copy of the Summons and Complaint to him at 912 Main

                       Street, Neodesha, Kansas 66720, within the jurisdiction of this Court.

               b.      Defendant Brandi Nicole Roets, a/k/a Brandi Roets, may be served by

                       delivering a copy of the Summons and Complaint to her at 5035 E. New

                       Jersey Dr., Wichita, Kansas 66720, within the jurisdiction of this Court.

       3.      Defendants Aaron Matthew Hegwald, a/k/a Aaron Hegwald (hereinafter “Aaron

Hegwald”), and Brandi Nicole Roets, a/k/a Brandi Roets (hereinafter “Brandi Roets”), executed
             Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 2 of 7




and delivered to Plaintiff, acting through the Rural Housing Service, United States Department

of Agriculture, a promissory note on September 15, 2006, in which they promised to pay

Plaintiff the principal amount of $60,300.00, together with interest thereon at the rate of 6.2500

percent (6.2500%) per annum on the unpaid balance. As consideration for this note, Plaintiff

made a Rural Housing loan to Defendants Aaron Hegwald, and Brandi Roets, pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct

copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendants Aaron Hegwald and

Brandi Roets did, on September 15, 2006, execute and deliver a purchase-money security interest

in the form of a real estate mortgage upon certain real estate located in Neosho County, Kansas,

within the jurisdiction of this Court, described as follows:

               West 70 feet of South 1 foot of Lot 53 and West 70 feet of Lots 54
               and 55, Block 8, Maywood Addition to the City of Chanute,
               Neosho County, Kansas.

       5.      This real estate mortgage was filed for record on September 25, 2006, in the

office of the Register of Deeds of Neosho County, Kansas, No. 3087 in Book 376 at Pages 342-

347. A true and correct copy of the Mortgage is attached as Exhibit B.

       6.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the

recapture of interest credit or subsidy granted to Defendants Aaron Hegwald and Brandi Roets.

The total amount of interest credit or subsidy subject to recapture is $15,890.64, such amount to

be recovered in rem only, and only after recovery of the principal (including advances and other

recoverable costs) and accrued interest through the date of any judgment. A true and correct

copy of the Subsidy Repayment Agreement is attached as Exhibit C.



                                                  2
              Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 3 of 7




       7.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A - C.

       8.      Defendants Aaron Hegwald and Brandi Roets failed to pay Plaintiff installments

of principal and interest when due in violation of the provisions of the liability and security

documents set out above. Plaintiff has elected to exercise its option to declare the entire unpaid

principal balance plus interest to be immediately due and payable and has made demand for

these amounts. No payment has been received.

       9.      Defendant Aaron Hegwald, filed Chapter 7 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 6:17-10408. Defendant Aaron Hegwald

received a discharge on July 3, 2017.

       10.     The amount due on the promissory note and mortgage is principal in the amount

of $53,127.64 (including unpaid principal of $47,240.32, escrow replenish of $1,379.28, agency

title report fees of $400.00, caretaker fees of $2,620.00, escrow fees of $1,442.00, and late fees

of $46.04) as of July 16, 2019; plus interest in the amount of $12,109.84 (including interest on

principal of $11,575.38 and interest on advances of $534.46) accrued to July 16, 2019; plus

interest accruing thereafter at the daily rate of $8.8418 (including daily interest on principal of

$8.0891 and daily interest on advances of $0.7527) to the date of judgment; plus administrative

costs including but not limited to lis pendens filing fee and title report expenses pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff also demands in

rem judgment in the amount of $15,890.64 for interest credit or subsidy subject to recapture; plus




                                                  3
              Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 4 of 7




interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all

Defendants' interests in the subject real estate.

       11.       No other action has been brought for recovery of these sums and no payment has

been received.

       12.       Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949 (42 U.S.C. § 1471, et seq.) and all rules and regulations issued pursuant thereto.

       13.       The indebtedness due Plaintiff by Defendants Aaron Hegwald and Brandi Roets,

is a first and prior lien on the property described above.

       14.       The interests of Defendants are junior and inferior to the interests of Plaintiff

United States of America.

       15.       Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.

       WHEREFORE, Plaintiff demands an in rem judgment of foreclosure and an in personam

judgment against Defendant Brandi Roets for principal in the amount of $53,127.64 (including

unpaid principal of $47,240.32, escrow replenish of $1,379.28, agency title report fees of

$400.00, caretaker fees of $2,620.00, escrow fees of $1,442.00, and late fees of $46.04) as of

July 16, 2019; plus interest in the amount of $12,109.84 (including interest on principal of

$11,575.38 and interest on advances of $534.46) accrued to July 16, 2019; plus interest accruing

thereafter at the daily rate of $8.8418 (including daily interest on principal of $8.0891 and daily

interest on advances of $0.7527) to the date of judgment; plus administrative costs including but

not limited to lis pendens filing fee and title report expenses pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);




                                                    4
              Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 5 of 7




plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred.

       Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

       Plaintiff further demands in rem judgment in the amount of $15,890.64 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the

security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment be the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest that the Defendants have in

the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:



                                                    5
              Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 6 of 7




                (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                (2)     The costs of this action and the foreclosure sale;

                (3)     The interest accruing on Plaintiff=s in personam judgment against
                        Defendant Brandi Roets;

                (4)     Plaintiff=s in personam judgment against Defendant Brandi Roets;

                (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                        credit or subsidy subject to recapture;

                (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                        recapture; and,

                (7)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, Plaintiff prays that in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant, Brandi Roets for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment

rate.

        Plaintiff further demands that all right, title, and interest in and to the real estate of the

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the Plaintiff's Mortgage and be absolutely barred and foreclosed.

        Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.




                                                    6
            Case 2:19-cv-02391 Document 1 Filed 07/17/19 Page 7 of 7




                                                    Respectfully submitted,

                                                    STEPHEN R. MCALLISTER
                                                    United States Attorney
                                                    District of Kansas

                                                    s/ Christopher Allman
                                                    CHRISTOPHER ALLMAN
                                                    Assistant United States Attorney
                                                    Ks. S.Ct. No. 14225
                                                    500 State Avenue, Suite 360
                                                    Kansas City, Kansas 66101
                                                    PH: (913) 551-6730
                                                    FX: (913) 551-6541
                                                    Email: chris.allman@usdoj.gov
                                                    ELECTRONICALLY FILED
                                                            Attorneys for the Plaintiff

                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.

                                                    s/ Christopher Allman
                                                    CHRISTOPHER ALLMAN




                                               7
Case 2:19-cv-02391 Document 1-1 Filed 07/17/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:19-cv-02391 Document 1-2 Filed 07/17/19 Page 1 of 4




            Exhibit A: Promissory Note
                                                                                 n <t~~f'-'t.
                                 Case 2:19-cv-02391 Document 1-2 Filed 07/17/19 Page     2 of 4, a J,,. ,                                                    , u,           i (A .- V , r


                                                                                                                                                 I< c:-~ f s, Bro: _l'I ~
                                                                                                                               ~
                                                                                                                                     !
                                                                                                                                                                                      {•

    :"om, RD 1940·16                                                                                                                                        Form Approved
    (Rav. 7-05)                                                                                                                                             0MB No. 0575-0172
                                                                UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                         RURAL HOUSING SERVICE


                                                                                PROMISSORY NOTE
    Type of Loan            SECTION 5 02                                                                                                                   SATISFIED
                            - - ----------                                                                                           This ___ day of                             ,20 _ _ _
       Loan No.                                                                                                                      United States of America
                                                                                                                                     By; _ _ _ __ _ _ __ __ _
                                                                                                                                     Title; _ _ __ _ __ _ _ __ __
    Date:               09/15                    20 06
             - -- -'-''------                                                                                                        USDA, Rural Housing Services
       1610 W 1st St
                                                                                     (Property Address)
       Chanute                                                                       Neosho                                     KS
                              (City or Town)                                                       (County)                              (State)
   BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
   States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 6 o, 300. oo
   (this amount is called "principal"), plus interest.

   INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
   interest at a yearly rate of    6. 2500     %. The interest rate required by this section is the rate l will pay both before
   and after any default described below.

    PAYMENTS. 1agree to pay principal and interest using one of two alternatives indicated below:

      I. Principal and interest payments shall be temporarily deferred. The interest accrued to - - - -- - - - ___
   shall be added to the principal. The new principal and later accrued interest shall be payable in 3 96 regular amortized
   installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
   here: $                      , and the amount of such regular installments in the box below when such amounts have been
   determined. I agree to pay principal and interest in installments as indicated in the box below.

      IL Payments shall not be deferred. I agree to pay principal and interest in                                             _ _3'--'9,..5, ....__ installments as indicated in
   the box below.
   I will pay principal and interest by making a payment every month.
 1 I will make my monthly payment on the 15th day of each month beginning on                                                                               October 1s          , 2006 and
    continuing f o r ~ months. I will make these payments every month until I have paid all of the principal and interest
    and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
    before principal. If on September 15 , 203 9 • I still owe amounts under this note, I will pay those amounts in full on
    that date, which is called the "maturity date."
    My monthly payment will be$ ~3.,_,6.,,0.........,.o..._9.<..__ _ _ _.....: I will make my monthly payment at .1..J.J.i:;,_~!.i2.l,._\,.u...J.....i..J....i::......<1.1.Ll.4.i..s:..w:i._ _   --1
   ..._n...,o..,t..,e...,d....__,o...,n~m..,.yJ--..,_b...
                                                      i...,1...        g._..s""'t""a..,.t.,,e....,m..,,e:..,n..,.t.___ _ __ _ _ __ _ or a different place if required by the Government.
                                                            1..,i..,no::::


   PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced al the time of loan closing, the
   unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
   Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
   accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


   HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
   of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
   of the Government and to its future regulations not inconsistent with the express provisions of this note.

According to the Paperwork Reduction Act of 1995, no persons are required lo respond lo a colleclion of information unless it displays a valid 0MB control
nuniher. The valid 0MB control number for this infonnation collection is 0575-0172. The time required to complete this infonnalion collection is estimated to
average 15 minutes per response, ini;lu<ling the time for reviewing insrructions, searching existing dara sourees, gathering and maintaining the data needed, and
cumpleling and reviewing the collection of infom1a1ion.
                   Case 2:19-cv-02391 Document 1-2 Filed 07/17/19 Page 3 of 4

                                                                                                   Account# -

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of            1s days
after the date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only is known as a "prepayment." When I make a prepayment. I will tell the Government in
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government'' will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed. voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation: If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union. at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply tor and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a writlen notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal; all th.e interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default. the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me tor all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                              2
b
                           Case 2:19-cv-02391
                                   ,.. '      Document 1-2 Filed 07/17/19 Page 4 of 4
                                       )

                                                                                                          Account#-

. NOTICES. Unless applicable law requires a different method. any notice that must be given lo me under this note will be
  given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
  I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
  mailingitbyfirstclassmailtotheGovernmentat USDA Rural Housing Service, c/o Customer Service Branch
    Post Office Box 66889. St. Louis. MO 63166                              ,oratadifferentaddressiflamgivenanoticeofthat
     different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note. each person is fully and
     personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
     Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
     may enforce its rights under this note against each person individually or against all of us together. This means that any
     one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

    WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
    dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
    dishonor" means the right to require lhe Government to give notice lo other persons that amounts due have not been paid .

    WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
    application may result in the termination of program assistance currently being received, and the denial of
    future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



                                                                        ~
                                                                        '
                                                                                           -Mi: ~,
                                                                               E3ormw ~ N Roets


    - - - - - - - --             - - - - - - - Seal                 - - - - - - - - - - - - - - - - Seal
                          Borrower                                                 Borrower




I                                               RECORD OF ADVANCES                                                                I
           AMOUNT                  DATE               AMOUN'f               DATE                AMOUNT               DATE
    (1)$                                        (8)   $                               lq 5) ~
12) $                                           19) $                                 1()6) $
13\ $                                         I 110 \$          -
                                                                                       (17) $
(4) $                                         1()1)$                                  l(l8) $
15) $                                         I rm$                                    ([9).$
16) $                                         (!3)    $                                (20) $
                                                                                                      -

(7) $                                         (14) $                                 . (21) $

r                                                                                    TOTAL        $                               I




                                                                    3
Case 2:19-cv-02391 Document 1-3 Filed 07/17/19 Page 1 of 7




                 Exhibit B: Mortgage
                                         \.
                             Case 2:19-cv-02391 Document 1-3 Filed 07/17/19
                                                                      ,...._ \ Page 2 of 7
                                                                                                                                                  l                  DEC 1 8 2006
                                                                                                                                                 (


No. 3087 Book 376 Page(s): 342 - 347
STA TE OF KANSAS, NEOSHO COUNTY, SS
            RECORDED
   Sep 25, 2006 9:00 AM Fees $28 .00
                                                                                                           .· 0            .
                                                                                                       .·')~,, ....
    Glenda K. T~ylor, Register of Deeds                                                                \
                                                                                                                   ,,.,.
                                                                                                           ...,,
                                                                                                   )

                                                                                                   . \




                                                                                      ISj,J,cc Abo,·c TI.u Linc~ Record!~& Oat•l
                                                                                                                                                                   Form Approyed
                                                                                                                                                                   0MB No. 0575-0172
                                                                      United States Department of Agriculture
                                                                              Rural Housing Service

                                                                      MORTGAGE FOR KANSAS                                                                    Loan                           7678
    THlS MORTGAGE ("Security Instrument") is made on           September 15         , 2006                                                                                             (Dalej
    The mortgagor is                 Aaron Hegwald and Brandi Roets, both single persons
                                                                                                                    ("Borrower").
    This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
    United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
    United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63 I 66.

    Borrower is indebted to Lender under the following promissory notes· and/or assumption agreements (herein collectively called
    "Note") which have been execukd or assurned by Borrower and which provide for monthly payments, with the full debt, if not
    paid earlier, due and payable on the maturity date:

    Date of Instrument                                             Principal Amount                                                Maturity Date
    Sept. 15 • 2006                                                $60.300.00                                                      Sept. 15. 2039
    This Security lnstrumenl secures to Lender: (a) the repayment of the debt evidenced by the Note, with intere;:st, and all renewals,
    cxlensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
    the property covered by this Security Instrumenl; (e) the performance of Borrower's covenants and agreements under this
    Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
    Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower docs hereby mortgage, grant,
    and convey to Lender the following described property located in the County of
                     Neosho                                    ' State of Kansas


                             West 70 feet of South 1 foot of Lot 53 and West 70 feet of
                             Lots 54 and 55, Block 8, Maywood Addition to the City of
                             Chanute, Neosho County, Kansas




   AccMdi11g /() the l'aperwork Uetl11,·1im1 Act qf 199 J. 110 per.wm.r at·e required w re.,pond fl/ a c11/lec1io11 11/ itif11rmalio11 1111/e.,., ii displays a vt1/id ()Mf/ cm,tNll 1111111/,er
    711• 1'0/ic/ 0MB c<mlr1>/ m1111berf11r 1hi., i1if,1rma1i1m c11//ectio11 i.v (}5'.'j.lJ/-2. 711e time n,quired 10 wmp/ele this i1if,m11ati1J11 collec1iot1 is e.,timated 111 a,•erage 15
   111i11111e., per re.vpo11.w:. i11,·!11Cli11J!, the time Ji,r re1•iewi1111 i11.,1n1cti11m, .r,:arclti11g cxi.1"1i1111 dala .ro11rce.v. gatl,cri11g und 111ui111uini11g th,: ,Ima nocde,f. und ,·omple1i11g 011d
   reviell'ing 1h, c<>llec1im1 t1/ i1if,m11atim1.


                                                                                                                                                                                             Page I of6

                                                                                                                                                                                                        '°">4r)
                                                                                                                                                                                                        '.) . ,,r.;,,
                                       '
               Case 2:19-cv-02391 Document 1-3 Filed 07/17/19 Page 3 of 7

                                   \




which has the address of       1610 West 1st Street                                Chanute
                                              (Sttcc1l                                     !C'ity)
                       66720
Kansas                     [ZIP]             ("Property Address");

     TOGETHER WITH all the improvements now or hereafter erected on the property, anti all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

       l. Payment of Principal and lntet'est; Prepayment and Late Charges. Borrower shall promptly pay when
due   the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
 the Note.
      2. Funds for Taxes and insurance. Subject to applicable law or to a written waiver by Lender, Borrower
 shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
 ("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
 the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or propert'J
 insurance premiums; and (d) yearly flood insurance premiun1s, if any. These items are called "Escrow Items."
 Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
 federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
 Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
 federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
 Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
 cunent data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
 applicable law.
      The Funds shall be held by a fede ral agency (including Lender). or in an institution whose deposits are insured
 by a fede ral agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
 not charge Borrower for holding and applying the Funds, annually an&lyzing the escrow accoun.t, or verifyi ng the
 Escrow Items, unless Lender pays Borrower interns! on the Funds and applicable law permits Lender to make such a
 charge. However, Lemler may require Borrower to pny a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless applicable law provides othe1wise. Unless an
 agreement is made or applicab l.e law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shal l be paid
 on the Funds. Lender shall give to Borrower, wit11out charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deticicncy in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security fns trument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Prope1ty after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Appl.ieation of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs l and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                          Page 2 of6
                                                                                                                 343
                Case 2:19-cv-02391 Document 1-3 Filed 07/17/19
                                                            \  Page 4 of 7
                                                                              )
                                                                                  t

 (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
 charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
  Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
  Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
 shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
 of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
 furnish to Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
 agreed in wricing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
 in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
 in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
 from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
 Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
 Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
 more of the actions set forth above within ten (JO) days of the giving ofnotice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
 of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
 partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
 on the Prope11y insured against loss by fire, hazards included within the term "extended coverage" and any other
 hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
 the amounts and for !he periods that Lender requires. The insurer providing the insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
 coverage described ahove, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable lo Lender and shall include a standard
 mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
 repair of the Property damaged, if the restoration or repair is economically feasibl e and Lender's security is not
 lessened. If the restoration or repair is not economically feasibl e or Lender's security would be lessened, the
 insurance proceeds shall be applied co the sums secured by this Securily Instrument, whether or not !hen due, with
any excess paid to Borrower. ff Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered lo sellle a claim, then Lender may collect the insurance
 proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Prope1ty prior to !he acqu isition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the ac4uisition.
      6.    Preservation, Maintenance, a nd Protection of the Property; Borrower's Loan Applica tion;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Properly. Borrower shal l maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regu lations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Properly or otherwise materially impair the lien created by this Security
 Instrument or Len der's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ru ling that, in Lender's good faith detem1ination, precludes forfeiture of the Borrower's intere.st
 in the Properly or other material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially fa lse or
inaccurate information or statements to Lender (or fai led to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Bo1TOwer shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations}, then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
rights in the Prnperly. Lender's actions may include paying any sums .secured by a lien which has priority over this
Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                           Page 3 of 6

                                                                                                                   344
                Case 2:19-cv-02391 Document 1-3 Filed 07/17/19
                                                           \.  Page 5 of 7
                              .-)
                                                                                                        n-t:r"• ., -· . -
                                \                                                 \                    ~~.to 2006
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
 interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenns for Joans for similar purposes,
 Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of !he Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender othe1wise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Propc11y in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless B01Tower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance Ily Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Bon-ower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any for.bearance by
Lender in exercising any right or remedy shall not be a waiver o f or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Securi ty Instrument but does not execute the Note: (a) is co-sign ing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or !he Note without rhat Borrower's consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law req1ires use of another method. The notice shall be directed
to the Property Address or any other address Bon-ower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. (n the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this insuument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security Instrument.
      16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                            Page 4 of6


                                                                                                                      345
               Case 2:19-cv-02391
                          '       Document 1-3 Filed 07/17/19 Page 6 of 7
                             "'""')
                               \



(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent Lender may, at its option, require immediate payment in full of all sums secured by this
Security lnsrrument.                                                                                 .               .
     17. Nondiscrimination. lf Borrower intends to sell or rent the Property or any part of 1t and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property lo anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color. religion, sex, national origin, disability, age or familial status.
     18. Sa le of Note; Change of Lonn Servicer. The Note or a partial interest in the Note (together wirh this
Security Instrument) may be sold one or more limes without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. lf there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph l 3
above and applicable law. The notice will state lhe name and address of the new Loan Servicer and the address to
which payments shou ld be made.
     19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federa l procedure.
     20. Hazardous Substances. 8011·ower shall not cause or permit the presence, use, disposal. storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances tlrnt are generally recognized to be appropriate
to nonnal residential uses and lo maintenance of the Property. Borrower shall not do, nor allow anyone else lo do,
anything afTccling the Property that is in violation of any federal. state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other rem~diation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law i1nd the following substances: gasoline, kerosene, other llammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvenls, materials containing asbestos or formaldehyde, and
radioactive materials. /\s used in this paragraph, ''environmelllal law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safely or environmental
protection.
     21. Cross Colloteralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and execu ted or assumed by Borrower, and default under any other such securily
instrument shall constitute default hereunder.
    NON-UNI FORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the pa11ics named as Borrower die or be declared incompetent. or should any
one of the pnrties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, a11d (e) enforce any and all other rights and
remedies provided herein or by present or future Jaws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs aud
ex penses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by fhe note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (!) any balance to Borrower. At foreclosure or other sale of all or
any part of the prope11y, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
nbove.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal. homestead or exemption of the property, (b) prohibiting mainrenance of an action for a
deficiency judgment or limiting the nmount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose. including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                           Page 5 of6
               Case 2:19-cv-02391 Document 1-3 Filed 07/17/19 Page 7 of 7
                            )
                                                                                    '

expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
     0 Condominium Rider           D Planned Unit Development Rider               D Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

                                                              /2.4<UY j_i_;C. ,._ f,/)                                [SEAL]

                                                             ~~,;:;.,
                                                               r ~· '"HH1e
                                                                       "'~gg""'"
                                                                           w~r~-c--'~=~~"'-====;:1"-o-rr-o}-ve_r_ _   [SEAL)
                                                             ~                                  Borrower



STATE OF KA
          _N_S
             _A......S~aiu..__ _ _ _ } ss :                              ACKNOWLEDGMENT
COUNTY OF       Neosho


    On this _ _ 5..._t....h....___ day of September
                  ....,
                  J                                           , -<-?.....,Q...,Q....,6,.....__ __,. before me,._ _ __ __ __
 a Nota ry Public                                      personally appeared._ __ _ _ __ __ _ __ _

 Aaron Hegwald                                   and      Brandi Roets, both single persons
who acknowledged that _ t_ _
                           he_,y"'---- - - executed the foregoing instrument as         their               voluntary act
and deed.



[SEAL]


My appointment expires     March 11 , 2010




                                                                                                                  Page 6 of6


                                                                                                                              3 '-I   1
Case 2:19-cv-02391 Document 1-4 Filed 07/17/19 Page 1 of 2




       Exhibit C: Subsidy Repayment Agreement
               Case 2:19-cv-02391 Document 1-4 Filed 07/17/19 Page 2 of 2

  Form RD 3550-12                                                                                                                                         Form Arrroved
  (Rev. 8-00)                                                  United States Department of Agriculture                                                    0MB No. 0575-0172
                                                                         Rural Housing Service
                                                                                                                                              Account# -
                                                      SUBSIDY REPAYMENT AGREEMENT
  l. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan under
  section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the security
  property. Deferred mortgage payments are included as subsidy under this agreement.

 2. When l fail to occupy or transfer title to my home, recapture is due. If l refinance or otheiwise pay in full without transfer oftitle
 and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred, interest
 free, until the property is subsequently sold or vacated. If deferred, the Government mongage can be subordinated but will not be
 released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is an
 option, recapture will be discounted 25% if paid in full at time of settlement.

 3. Market value at time of initial subsidy $ 61 • 00 0 . 0 0                 less amount of Rural Housing Service (RHS) loans
  $ 6 0, 3 0 0. 00                 less amount of any prior liens $ 0 . 0 0                                equals my/our original equity
 $ 700. 0 0                       . This amount equals - -- - ~l.,_,,,.,,,,1~4'-'7'-'S.._4........_
                                                                                              0 % of the market value as determined by
 dividing original equity by the market value.

 4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, the amount to be recaptured is
 computed according to the following formula. Divide the balance ofloans subject to recapture that are being paid by the balance of
 all open loans. Multiply the result by 100 to determine the percent of the outstanding balance of open loans being paid.

 S.                                                                             Average interest rate paid
                   months
                   loan                                                1.1          2.1          3.1           4.1          5.1           6.1
                   outstanding                           1%           2%            3%           4%                                                     >7%
                                                                                                               5%           6%            7%
                       0   -   59                       .50           .50           .50          .50           .44          .32           .22           .II
                     60    .   119                      .50           .50           .50          .49           .42          .31           .2l           .ti
                   120     -   179                      .50           .50           .50          .48           .40          .30           .20           .10
                   180     ·   2'.-19                   .50           .50           .49          .42           .'.-16       .26           .18           .09
                  240      -   299                      .50           .SO           .46          .38           .33          .24           .17           .09
                  '.-100   -   359                      .50           .45           .40          .'.-14        .29          .21           .14           .09
                  360      & up                         .47           .40           .36          .31           .26          .19           .13           .09

 6. C11lculating Recapture
               Mark.t:t value (at the time oftransfrr or abandonment)
      LESS
              Prior liens,
              RHS balance,
              Reasonable dosing costs,
              l'rincipal reduction at note rate,
              Original equity (see paragr.iph 3), and
              Capital improvements (sec 7 CFR part 3550).
      EQUALS
         Appreciation value. (lfthis is a positive value, continue.)
      TIMES
          Percentage in paragr.iph 4 (ifapplicahle),
          Percentage in paragraph 5, and
          Return on borrower's original equity (100% - percentage in paragraph 3).
      EQUALS
          Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
         the amount of subsidy received.      ·

Borrower agrees to pay recapture in accordance with this agreement.

   Borrower                                                                                                             Date
 Aaron M Hegwald                                                                                                                  09-15-2006
   Borrower                                                                                                             Date
 Brandi N Roets                                                                                                                   09-15-2006

Accnrding '" th" !'operwork Reduction Act of 1995, n" pcr.<<>ns are required lo respond In a mlleclion nfinf<>r111,11irm 1111/e.,., ii display.< a v,1/id OMIJ amlrol ,mml,er. The valid
0MB contml numherfor lhi.t ;ttformallrm cnllcclfon t',r ()5 75-017l. The time required to oomplc.lP. tM.i: informatfr,u co/1<:<:llnn i., c.ftima1ed ro avcruge 5 mlrmte., per N!.i:pon.i:1:.
t'nclud;ng 1/te lime far 1¥..,i,.wi~R instnt<.'lfon.t..fearclting exi.r1inJ! dala .tourcc.t. gathering and moin1aining thP. data nceclcd. and comple1ing and re.,iewillg 11,~ collecUnn ,if
r'nfr,rr,,ation.
